Citation Nr: 0105224	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-01 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for lumbar strain with 
herniated nucleus pulposus at L4-5 and L5-S1, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



REMAND

The veteran served on active duty from August 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the RO 
that denied a claim of entitlement to an increased rating for 
lumbosacral strain in excess of 10 percent.  By a 
February 2000 rating action, the RO increased the rating for 
service-connected low back disability from 10 to 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, and re-
characterized it as lumbar strain with herniated nucleus 
pulposus at L4-5 and L5-S1.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not considered the veteran's claim in the context 
of the new law and the veteran has not had an opportunity to 
prosecute his claim in that context, it would be potentially 
prejudicial to the appellant if the Board were to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (57 Fed. Reg. 49,747 
(1992)).  Therefore, a remand is required.  

In this case, the veteran contends that his service-connected 
lumbar strain with herniated nucleus pulposus at L4-5 and L5-
S1 is severe enough to warrant a rating higher than 
20 percent.  The Board finds that the medical evidence of 
record is inadequate for determining whether a rating in 
excess of 20 percent is warranted.  In this case, given the 
veteran's argument that his back condition has worsened and 
that he experiences very limited range of motion, further 
evidentiary development is required.  This is so because the 
criteria for rating disc disease are, at least in part, based 
on loss of range of motion, and therefore require application 
of 38 C.F.R. §§ 4.40, 4.45 (2000).  VAOPGCPREC 36-97 (Dec. 
12, 1997).  (The RO included herniated nucleus pulposus at 
L4-5 and L5-S1 as part of the service-connected disability in 
a February 2000 rating decision and specifically evaluated 
the disability as disc disease under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.)

The significance of the rule as enunciated in VAOPGCPREC 36-
97 is that VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2000).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  DeLuca, supra.  
Presumably, this means that, in a case where the rating is 
set in accordance with Diagnostic Code 5293, an examiner must 
equate functional losses due to pain, etc., to the sort of 
debility contemplated by the criteria in Diagnostic Code 
5293.  See VAOPGCPREC 36-97.  Such evidence has not been 
previously obtained in the development of the veteran's case.  
The Board finds that the March 1999 VA examination report is 
inadequate for rating purposes because the examiner did not 
undertake such a DeLuca-type assessment.  In short, the 
veteran's current disability picture remains unclear 
regarding the extent to which he experiences functional loss 
beyond that demonstrated by objective clinical findings.  
Therefore, a remand is required for a new examination.

There are additional reasons for remand, including the need 
to obtain additional treatment records.  In a written 
statement of February 1999, the veteran requested that the RO 
obtain treatment records from the VA Medical Centers (VAMC) 
in Columbia and Greenville, South Carolina.  A review of the 
record reveals that these records have neither been requested 
nor associated with the claims file; yet, such records may be 
pertinent to the veteran's claim.  (VA adjudicators are 
charged with constructive notice of documents generated by VA 
whether in the claims file or not.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).)  In this regard, the Board notes that, 
because of the need to ensure that all potentially relevant 
VA records are made a part of the claims file, a remand is 
required.  See Bell, supra.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
his service-connected low back disability 
that has not already been made part of 
the record, including VA treatment 
records from the VAMC in Columbia and 
Greenville (see February 1999 written 
statement), if any, and ensure that all 
pertinent records of VA treatment have 
been procured for review.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for VA orthopedic 
and neurologic examinations to assess the 
severity of his service-connected lumbar 
strain with herniated nucleus pulposus at 
L4-5 and L5-S1.  The claims folder, along 
with all additional evidence obtained 
pursuant to the instructions above, 
should be made available to the 
examiner(s) for review.  The rationale 
for all opinions should be explained in 
detail.  The examiner(s) should provide 
findings applicable to the pertinent 
rating criteria (including a discussion 
of the frequency of symptoms compatible 
with sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc).  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2000).  The examiner(s) should 
conduct range of motion studies on the 
low back.  The examiner(s) should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees.  
If there is clinical evidence of pain on 
motion, the examiner(s) should indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner(s) should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc. and 
should equate such problems to disability 
as contemplated by Diagnostic Code 5293.  
In other words, functional losses due to 
pain, etc. may result in disability 
tantamount to that contemplated by the 
criteria for an increased rating under 
Diagnostic Code 5293.  If so, the 
examiner(s) should so state.  

4.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  If the veteran does not appear 
for a scheduled examination, the SSOC 
should recite the provisions of 38 C.F.R. 
§ 3.655 (2000) and explain the effect of 
this regulation on the veteran's claim.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2000).


